Exhibit 99.1 News release via Canada NewsWire, Calgary 403-269-7605 Attention Business Editors: Compton Petroleum announces management changes CALGARY, June 8 /CNW/ - Compton Petroleum Corporation (TSX - CMT, NYSE - CMZ) wishes to announce the resignation of Mr. Gary Follensbee, Vice President, Engineering & Exploitation, effective June 30, 2009. The Company also announces that Ms. Shannon Ouellette has joined Compton in a new position as Vice President, Operations & Development, effective today. Ms. Ouellette brings extensive experience in operations and asset development through her 17 years experience in the petroleum industry.
